DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 17, 18 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mino et al. (U.S. Patent Application Publication 2010/0220500, hereafter Mino) in view of Lei et al. (JP2016144303 cited in the Information Disclosure Statement filed July 22, 2019, hereafter Lei).
Claim 1: Mino teaches a power conversion device (Figure 7) comprising: 
an inverter having a full-bridge configuration (S1-S4), in which a first leg (S1, S2) and a second leg (S3, S4) are connected in parallel and are each formed by connecting, in series, switching elements forming an upper arm (S1, S3) and a lower arm (S2, S4), the first leg and the second leg are connected in parallel to a DC power supply (5), and a connection point between the upper arm and the lower arm of the first leg (node between S1 and S2) and a connection point between the upper arm and the lower arm of the second leg (node between S3 and S4) serve as output terminals for AC voltage (to 6; [0031]); 
a transformer (6) having a primary side connected to the output terminals for the AC voltage (output of S1-S4); 
a rectification circuit (10-13) connected to a secondary side of the transformer; and 
a controlling circuitry (7 and 8) for turning on/off each of the switching elements, wherein 
the controlling circuitry alternately provides a first power transmission period in which the switching element of the upper arm of the first leg and the switching element of the lower arm of the second leg in the inverter are turned on at the same time (t1; Figure 3), and a second power transmission period in which the switching element of the lower arm of the first leg and the switching element of the upper arm of the second leg in the inverter are turned on at the same time (t3; Figure 3), 
the controlling circuitry provides a first power non-transmission period (t2) in which all the switching elements are turned off, between the first power transmission period and the second power transmission period, and provides a second power non-transmission period (t4) in which all the switching elements are turned off, between the second power transmission period and the first power transmission period, andPreliminary Amendment 
the controlling circuitry performs control so as to change a length of the first power non-transmission period and a length of the second power non-transmission period every switching cycle, while setting a total length of the first power non-transmission period and the second power non-transmission period to be constant ([0064]-[0070] where t1=t3 and the ratio between times t2 and t4 is altered by shifting the on timing and the off timing of the switching device, and the sum of time t2 and t4 is set constant), and 
wherein the controlling circuitry performs control to start and repeatedly increase the length of the first power non-transmission period ([0070] where the on/off timing is shifted) or the second power non-transmission period every switching cycle from zero or a predetermined period ([0070] where the on/off timing is shifted); 
wherein the controlling circuitry performs control to change the length of the first power non-transmission period or the second power non-transmission period by a predetermined unit time ([0066] where the predetermined time is amount of time the on-timing is advanced to adjust the voltage of the switching device at the turn-on time to be small); 
wherein the unit time is shorter than a cycle of a resonant voltage waveform occurring on drain-source voltage of each switching element ([0065] where the unit time is enough to adjust the voltage of the switching device at the turn-on time at a minimum value).
Mino further teaches repeatedly increasing the length of the first power non-transmission period or the length of the second power non-transmission period ([0064]-[0070] and [0075] where the conduction ratio is varied via digital control and storing on timing regulation variables and switching frequency change variables and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the digital control in [0075] in the embodiment of Figures 3 and 7 to carry out control according to the detected values for output power and current as described in [0075]). 
Mino does not specifically teach averaging the turn-on voltages of the switching elements through a plurality of switching cycles. 
Lei teaches computing a pulse width from an average of a plurality of pulses ([0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the averaging of Lei in the circuit of Mino to adapt the switching circuit quickly for noise ([0059]).  

Claim 18: Mino further teaches that the predetermined unit time is constant in respective switching cycles ([0065], [0066]).

Claim 17: Mino teaches a power conversion device (Figure 7) comprising: 
an inverter having a full-bridge configuration (S1-S4), in which a first leg (S1, S2) and a second leg (S3, S4) are connected in parallel and are each formed by connecting, in series, switching elements forming an upper arm (S1, S3) and a lower arm (S2, S4), the first leg and the second leg are connected in parallel to a DC power supply (5), and a connection point between the upper arm and the lower arm of the first leg (node between S1 and S2) and a connection point between the upper arm and the lower arm of the second leg (node between S3 and S4) serve as output terminals for AC voltage (to 6; [0031]); 
a transformer (6) having a primary side connected to the output terminals for the AC voltage (output of S1-S4); 
a rectification circuit (10-13) connected to a secondary side of the transformer; and 
a controlling circuitry (7-9) for turning on/off each of the switching elements, wherein 
the controlling circuitry alternately provides a first power transmission period (t1; Figure 3) in which the switching element of the upper arm of the first leg and the switching element of the lower arm of the second leg in the inverter are turned on at the same time, and a second power transmission period (t3) in which the switching element of the lower arm of the first leg and the switching element of the upper arm of the second leg in the inverter are turned on at the same time, 
the controlling circuitry provides a first power non-transmission period (t2) in which all the switching elements are turned off, between the first power transmission period and the second power transmission period, and provides a second power non-transmission period (t4) in which all the switching elements are turned off, between the second power transmission period and the first power transmission period, 
the controlling circuitry performs control so as to change a length of the first power non-transmission period and a length of the second power non-transmission period every switching cycle, while setting a total length of the first power non-transmission period and the second power non-transmission period to be constant ([0064]-[0070] where t1=t3 and the ratio between times t2 and t4 is altered by shifting the on timing and the off timing of the switching device, and the sum of time t2 and t4 is set constant), and 
wherein the controlling circuitry performs control to start ([0070] where the on/off timing is shifted) and gradually decrease the length of the first power non-transmission period or the second power non-transmission period from a length obtained by subtracting the length of the first power transmission period and the length of the second power transmission period from a length of the switching cycle ([0070] where the on/off timing is shifted and [0065] where t1=t3), or a length obtained by subtracting the length of the first power transmission period, the length of the second power transmission period, and a predetermined period from the length of the switching cycle ([0065]-[0066] where t1=t3 and [0070] where the on/off timing is shifted); 
wherein the controlling circuitry performs control to change the length of the first power non-transmission period or the second power non-transmission period by a predetermined unit time ([0066] where the predetermined time is amount of time the on-timing is advanced to adjust the voltage of the switching device at the turn-on time to be small); 
wherein the unit time is shorter than a cycle of a resonant voltage waveform occurring on drain-source voltage of each switching element ([0065] where the unit time is enough to adjust the voltage of the switching device at the turn-on time at a minimum value). 
Mino further teaches repeatedly increasing the length of the first power non-transmission period or the length of the second power non-transmission period ([0064]-[0070] and [0075] where the conduction ratio is varied via digital control and storing on timing regulation variables and switching frequency change variables and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the digital control in [0075] in the embodiment of Figures 3 and 7 to carry out control according to the detected values for output power and current as described in [0075]). 
Mino does not specifically teach averaging the turn-on voltages of the switching elements through a plurality of switching cycles. 
Lei teaches computing a pulse width from an average of a plurality of pulses ([0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the averaging of Lei in the circuit of Mino to adapt the switching circuit quickly for noise ([0059]).

Claim 24: Mino further teaches that each of the switching elements is in parallel with a diode (inherent body diode of the MOSFETs).

Claim 25: Mino further teaches that the predetermined period is a dead time ([0065]-[0066] where the dead time between Gs1-Gs4 is zero).  

Claim 26: Mino further teaches that the predetermined period is a dead time ([0065]-[0066] where the dead time between Gs1-Gs4 is zero).

Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mino and Lei as applied to claims 1 and 17 above, and further in view of Takeshima et al. (U.S. Patent Application Publication 2014/0028092, hereafter Takeshima).
Claim 6: Mino and Lei teach the limitations of claim above. Mino and Lei do not specifically teach a detection circuit for detecting at least one of voltage and current on at least one of an input side of the inverter and an output side of a rectification circuit. Takeshima teaches a detection circuit (3, 2c, 2d; Figure 1) for detecting at least one of voltage and current on at least one of an input side of the inverter and an output side of the rectification circuit, wherein the controlling circuitry (30 of Takeshima and 7 of Mino) controls the length of the first power non-transmission period and the length of the second power non-transmission period on the basis of the switching cycle ([0065]-[0066] of Mino), a detection value of at least one of the voltage and the current detected by the detection circuit (via 3, 2c, 2d of Takeshima), and a predetermined target value for the detection value (Abstract of Takeshima). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the detection circuit taught by Takeshima in the circuit of Mino and Lei to reduce power loss ([0012]).  

Claim 23: Mino and Lei teach the limitations of claim 17 above. Mino and Lei do not specifically teach a detection circuit for detecting at least one of voltage and current on at least one of an input side of the inverter and an output side of the rectification circuit. Takeshima teaches a detection circuit (3, 2c, 2d; Figure 1) for detecting at least one of voltage and current on at least one of an input side of the inverter and an output side of the rectification circuit, wherein the controlling circuitry (30 of Takeshima and 7 of Mino) controls the length of the first power non-transmission period and the length of the second power non-transmission period on the basis of the switching cycle ([0065]-[0066] of Mino), a detection value of at least one of the voltage and the current detected by the detection circuit (via 3, 2c, 2d of Takeshima), and a predetermined target value for the detection value (Abstract of Takeshima). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the detection circuit taught by Takeshima in the circuit of Mino and Lei to reduce power loss ([0012]).
 
  Allowable Subject Matter
Claims 10-12, 15, 16 and 19 are allowed for the reasons stated in the Non-Final Rejection dated December 17, 2021.

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that Mino does not teach that the controlling circuitry performs control so as to repeatedly increase the length of the first power non-transmission period or the length of the second power non-transmission period every switching cycle. Examiner respectfully disagrees. Mino teaches the controlling circuitry performs control so as to change a length of the first power non-transmission period and a length of the second power non-transmission period every switching cycle, while setting a total length of the first power non-transmission period and the second power non-transmission period to be constant ([0064]-[0070] where t1=t3 and the ratio between times t2 and t4 is altered by shifting the on timing and the off timing of the switching device, and the sum of time t2 and t4 is set constant for the switching cycles shown in Figure 3).
Applicant further asserts that Mino does not teach that the unit time is shorter than a cycle of a resonant voltage waveform occurring on drain-source voltage of each switching element. Examiner respectfully disagrees. Mino teaches wherein the unit time is shorter than a cycle of a resonant voltage waveform occurring on drain-source voltage of each switching element ([0065] where the unit time is enough to adjust the voltage of the switching device at the turn-on time at a minimum value), as seen in Figure 3 where the resonant voltage waveform is Vs1-Vs3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849